Citation Nr: 1536317	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant's military service was from August 2002 to May 2013.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The appellant is seeking entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

The RO's October 2013 administrative decision denied the appellant's claim based upon the character of discharge of his military service.  The RO appears to have reached this conclusion based upon a September 2013 email received from an individual working for the United States Coast Guard.  The email indicated that the appellant served on active duty with the United States Coast Guard from August 2002 to May 2013; that he was discharged under other than honorable conditions due to misconduct; and that this period of service was under his initial contract, with no reenlistments, but multiple extensions.

In an August 2013 statement, the Appellant alleged that he received an honorable discharge from his first period of service, which lasted 6 years.  An electronic record in the claims file noted that the appellant served honorably in the Navy from June 2008 to September 2011.

Given the conflicting evidence of record concerning the appellant's military service, the case is remanded for the following action:

1.  The RO must take the appropriate steps to obtain the appellant's service personnel file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure these records, the RO must notify the appellant and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information. The appellant and his representative must then be given an opportunity to respond.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


